UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRANDONSCOTT, = :
Plaintiff,
~against- : ORDER
HARLEM VILLAGE ACADEMIES WEST : 21 Civ. 2910 (GBD)
ELEMENTARY,
Defendant.
eee :

GEORGE B. DANIELS, United States District Judge:

In light of the Plaintiff's notice that the parties have reached a settlement in this matter,
all conferences and deadlines previously scheduled are adjourned sine die. The parties shall
submit a stipulation of dismissal or a status report by July 1, 2021.

Dated: May 26, 2021
New York, New York

SO ORDERED.

ince G6 Dore

GEPR {B. DANIELS
nited States District Judge

 

 

 
